DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-14 are pending. Claims 10 and 11 are withdrawn. Claims 1-9 and 12-14 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-9 and 12-14) in the reply filed on March 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  the ranges “from 50Å to 40,000 Å” and “greater than 0.5 cc/g and less than 5.0 cc/g dry polymer” appear to be two separate ratios for two different parameters, thus “and” should be added between “40,000Å” and “greater” in line 3.   
Claims 12-14 are objected to because of the following informalities: the claims refer back to claim 1, but only to a component of the biocompatible polymer system of claim 1. Thus, for improved 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim appears to be reciting ranges for two separate parameters: “from 50Å to 40,000 Å” for pore diameter and “greater than 0.5 cc/g and less than 5.0 cc/g dry polymer” for pore volume. However, the claim does not clearly make that distinction, and as currently written, the two ranges appear to both be directed to the total volume of pore sizes.
Claim 5 recites the limitation "the toxins" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of toxins in claim 5 or claim 1, the claim upon which claim 5 depends.
With regards to claims 2, 3, 6, 7, and 9, the claims recite the limitation “the polymer” or “said polymer”. Claim 1, the claim upon which claims 2, 3, 6, 7, and 9 depend from, recites “at least one polymer.” Thus, it is unclear if claims 2, 3, 6, 7, and 9 are referring to all of the polymers in the 
With regards to claims 12-14, the claims recite ‘the polymer in claim 1”. Claim 1 recites “at least one polymer”. Thus, it is unclear if claims 12-14 are referring to all of the polymers in the biocompatible polymer system of claim 1, or only one of the “at least one polymer” in the biocompatible polymer system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (Young) (US 2012/0238441 A1; published Sept. 20, 2012) and evidenced by Hei (US 2002/0115585 A1; published Aug. 22, 2002).
Applicant claims a biocompatible polymer system comprising at least one polymer, said polymer system capable of adsorbing (i) pathogen-associated molecular pattern molecules (PAMPS) and (ii) damage-associated molecular pattern molecules (DAMPS) having a molecular weight of from less than about 0.5 kDa to about 1,000 kDa.

	Young is directed to size selective hemocompatible polymer system, and in particular, polymer systems having a plurality of pores with transport pores and a negative ionic charge on its surface (abstract; para.0003). Young discloses porous polymeric adsorbents that demonstrate a high selectivity for adsorbing small and midsize proteins to the exclusion of the large proteins with molecular weights greater than 50,000 Daltons. More specifically, the adsorbents are for hemoperfusion suitable for long term clinical treatment, since the healthy components such as albumin, red blood cells, platelets, and white blood cells are maintained at clinically acceptable levels (par.0014).
size-selective biocompatible, and hemocompatible porous polymeric adsorbents whose pore structures are designed for efficacy in hemoperfusion (par.0044). Young’s polymer system comprises at least one polymer with a plurality of pores (para.0015). The pores have diameters from greater than 100 Å to about 2000 Å (para.0017). In an embodiment, the polymer has a pore volume from about 0.315-1.516 cc/g (par.0018). Young exemplifies a porous polymer having a pore diameter size of 2000 Å and a total pore volume of 0.9792 gg/c (Table 2, Adsorbent 1).
In an embodiment, the polymer is capable of sorbing protein molecules greater than 20,000 to less than 50,000 Daltons from blood. The polymer has an internal surface selectivity for adsorbing proteins smaller than 50,000 Daltons, having little to no selectivity for adsorbing vitamins, glucose, electrolytes, fats, and other hydrophilic small molecular nutrients carried by the blood (para.0017, 0022). In an embodiment, the polymer is used in direct contact with whole blood to sorb protein molecules selected from the group consisting of essentially cytokines (peptides) and β2-microglubulin (para.0021).
In an embodiment, the polymer is hemocompatible. In an embodiment, the geometry of the polymer is a spherical bead (para.0020). In an embodiment, the polymer is made hemocompatible by exterior coatings of poly(hydroxyethyl methacrylate) on the polymer beads (para.0039-0040). As evidenced by Hei, poly(hydroxyethyl methacrylate) is a hydrogel (para.0411). Thus, Young’s coatings of poly(hydroxyethyl methacrylate) reads on polymer beads with a biocompatible hydrogel coating and wherein the polymer is formed and subsequently modified to be biocompatible. The biocompatible and hemocompatible exterior surface coatings on the polymer beads are covalently bound to the bead surface by free-radical grafting (para.0051). 
In an embodiment, the polymer is made using suspension polymerization (para.0023, 0048).
Further regarding claims 6 and 9, the claims are product-by-process claims. Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
The porous beads are also made with small pore sizes by the hypercrosslinking methodology. A lightly crosslinked gel polymer is swelled in a good difunctional swelling agent for the polymeric matrix. In the swollen state, the polymeric matrix is crosslinked by a catalyzed reaction. The catalyzed reaction is most often a Friedel-Crafts reactions catalyzed by a Lewis-acid catalyst. The resulting product is a macroporous polymer which is a crosslinked polymer having a permanent pore structure in a dry, non-swollen state (para.0049).
The hemoperfusion and perfusion devices consist of a packed bead bed of the size-selective porous polymer beads discussed above in a flow-through container fitted with a retainer screen at both the exit end and the entrance end to keep the bead bed within the container (para.0054), thus reading on the polymer being in a device and being housed in a container. 
Young defines “perfusion” to mean passing a physiologic fluid by way of a suitable extracorporeal circuit through a device containing the porous polymeric adsorbent to remove toxins and proteins from the fluid. The term “hemoperfusion” is a special case of perfusion where the physiologic fluid is blood (para.0055).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-3, 5-14, 16-21, 26-30 of copending Application No. 15/769,361 (Copending 361), (ii) claims 26, 28-40, and 42 of copending Application No. 15/471,392 (Copending 392), and (iii) claims 70, 71, and 74 of copending Application No. 14/410,901 (Copending 901). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the cited sets of claims claim substantially similar and overlapping biocompatible polymer systems comprising at least one porous polymer having overlapping pore sizes and pore volumes. The polymers are all also hemocompatible and biocompatible, and may be housed in a container and used in a device suitable to retain the polymer and be incorporated into an extracorporeal circuit. The claimed polymer systems are all also capable of adsorbing a range of protein based toxins having overlapping range of molecular weights.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it is noted that Copending 361 has been issued a Notice of Allowance.

Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-19 of U.S. Patent No. 9,604,196 B2 (USPN 196), (ii) claims 1-20 of U.S. Patent No. 8,211,310 B2 (USPN 310), and (iii) claims 1-17 of U.S. Patent No. 7,875,182 B2 (USPN 182). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the cited sets of claims claim substantially similar and overlapping biocompatible polymer systems comprising at least one porous polymer having overlapping pore sizes and pore volumes. The polymers are all also hemocompatible and biocompatible, and the claimed polymer systems are all also capable of adsorbing a range of protein based toxins having overlapping range of molecular weights.
	With regards to the instant claims 12-14, directed to the intended use and housing of the claimed polymers, each of USPN 196, USPN 310, and USPN 182 claim polymer systems comprising polymers used to adsorb molecules from physiologic fluids (e.g., blood). As evidenced by the specification of USPN 196, USPN 310, and USPN 182, each of the claimed polymers are in a container of a hemoperfusion and perfusion device. Each of USPN 196, USPN 310, and USPN 182 define “perfusion” to mean passing a physiologic fluid by way of a suitable extracorporeal circuit through a device containing the porous polymeric adsorbent to remove toxin and proteins from the fluid (USPN 196 col.8, ln.21-37; USPN 310 col.8, ln.4-21; USPN 182 col.5, ln.41-56). It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


Conclusion
	Claims 1-9 and 12-14 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616